                                                                1   Marquis Aurbach Coffing
                                                                    Terry A. Coffing, Esq.
                                                                2   Nevada Bar No. 4949
                                                                    Chad F. Clement, Esq.
                                                                3   Nevada Bar No. 12192
                                                                    Kathleen A. Wilde, Esq.
                                                                4   Nevada Bar No. 12522
                                                                5   Jared M. Moser, Esq.
                                                                    Nevada Bar No. 13003
                                                                6   10001 Park Run Drive
                                                                    Las Vegas, Nevada 89145
                                                                7   Telephone: (702) 382-0711
                                                                    Facsimile: (702) 382-5816
                                                                8   tcoffing@maclaw.com
                                                                    cclement@maclaw.com
                                                                9   kwilde@maclaw.com
                                                               10   Law Offices of Philip A. Kantor, P.C.
                                                                    Philip A. Kantor, Esq.
                                                               11   Nevada Bar No. 6701
MARQUIS AURBACH COFFING




                                                                    1781 Village Center Circle, Suite 120
                                                               12
                                                                    Las Vegas, Nevada 89134
                                                               13   Telephone: (702) 255-1300
                          (702) 382-0711 FAX: (702) 382-5816




                                                                    Facsimile: (702) 256-6331
                                Las Vegas, Nevada 89145




                                                               14   prsak@aya.yale.edu
                                 10001 Park Run Drive




                                                                      Attorneys for GoPetFriendly.com, LLC
                                                               15
                                                                                             UNITED STATES DISTRICT COURT
                                                               16
                                                                                                      DISTRICT OF NEVADA
                                                               17
                                                                    GVCL VENTURES, INC., a corporation,           Case Number: 2:16-cv-02892-JAD-VCF
                                                               18
                                                                                        Plaintiff,
                                                               19
                                                                          vs.
                                                               20
                                                                    GOPETFRIENDLY.COM, LLC, a limited                      NOTICE OF SETTLEMENT
                                                               21   liability company; DOES I-X inclusive; and
                                                                    ROE CORPORATIONS XX-XXX, inclusive,
                                                               22
                                                                                        Defendants,
                                                               23

                                                               24   GOPETFRIENDLY.COM, LLC, a limited
                                                                    liability company,
                                                               25
                                                                                        Counterclaim-plaintiff,
                                                               26
                                                                          v.
                                                               27
                                                                    GVCL VENTURES, INC., a Delaware
                                                               28   corporation; REGISTERED EXPRESS
                                                                                                                                           MAC:10460-005 4369526_1
                                                                                                             Page 1 of 3
                                                                1   CORPORATION, a Nevada corporation;
                                                                    REGISTERED EXPRESS
                                                                2   INTERNATIONAL CORPORATION, a
                                                                    Nevada corporation; PROACTIVE PET
                                                                3   PRODUCTS, INC., a Nevada corporation;
                                                                    DIGITAL AIRO, INC., a Nevada
                                                                4   corporation; JOHN TAYLOR, an individual;
                                                                    MIKE DILLON, an individual; GERALD
                                                                5   NEZIOL, an individual; DOES I-X, inclusive;
                                                                    and ROE CORPORATIONS I-X, inclusive,
                                                                6
                                                                                       Counterclaim-defendants.
                                                                7

                                                                8   TO:      THE COURT AND ALL INTERESTED PARTIES
                                                                9            PLEASE TAKE NOTICE that GoPetFriendly.com, LLC, and Michael Dillon have
                                                               10   tentatively reached a mutual agreement on settlement terms, pending finalization of settlement
                                                               11   documents, with each side bearing their own fees and costs. Accordingly, it is requested that
MARQUIS AURBACH COFFING




                                                               12   GoPetFriendly’s deadline of May 20, 2021, to file a new motion for default judgment, be vacated
                                                               13   or postponed 90 days in order for the parties to complete settlement documentation and the terms
                          (702) 382-0711 FAX: (702) 382-5816
                                Las Vegas, Nevada 89145




                                                               14   of the settlement agreement. It is expected that the settlement documents and the terms of the
                                 10001 Park Run Drive




                                                               15   settlement can be completed within 90 days, with a stipulation and order for dismissal with
                                                               16   prejudice, as to Dillon, to follow within that timeframe.
                                                               17            Dated this 20th day of May, 2021.
                                                               18                                                 MARQUIS AURBACH COFFING
                                                               19   IT IS HEREBY ORDERED that the                 By:       /s/ Chad F. Clement
                                                                    Motion for Default Judgment must                    Terry A. Coffing, Esq.
                                                               20   be filed on or before August 19,                    Nevada Bar No. 4949
                                                                    2021.                                               Chad F. Clement, Esq.
                                                               21                                                       Nevada Bar No. 12192
                                                                                                                        Kathleen A. Wilde, Esq.
                                                               22                                                       Nevada Bar No. 12522
                                                                                                                        Jared M. Moser, Esq.
                                                               23         IT IS SO ORDERED.                             Nevada Bar No. 13003
                                                                                                                        10001 Park Run Drive
                                                               24                                                       Las Vegas, NV 89145
                                                                                                                        Attorneys for GoPetFriendly.com, LLC
                                                               25         ___________________________________
                                                               26         Cam Ferenbach
                                                                          United States Magistrate Judge
                                                               27
                                                                                  5-21-2021
                                                               28         Dated:_____________________________
                                                                                                                                                  MAC:10460-005 4369526_1
                                                                                                                 Page 2 of 3
                                                                1                                   CERTIFICATE OF SERVICE

                                                                2          I hereby certify that I electronically filed the foregoing NOTICE OF SETTLEMENT

                                                                3   with the Clerk of the Court for the United States District Court by using the court’s CM/ECF

                                                                4   system on the 20th day of May, 2021.

                                                                5                  I further certify that all participants in the case are registered CM/ECF users and

                                                                6   that service will be accomplished by the CM/ECF system

                                                                7          I further certify that I served a copy of this document by mailing a true and correct copy

                                                                8   thereof, postage prepaid, addressed to:

                                                                9                                                 N/A

                                                               10

                                                               11
                                                                                                                       /s/ Lennie Fraga
MARQUIS AURBACH COFFING




                                                               12                                                an employee of Marquis Aurbach Coffing

                                                               13
                          (702) 382-0711 FAX: (702) 382-5816
                                Las Vegas, Nevada 89145




                                                               14
                                 10001 Park Run Drive




                                                               15

                                                               16

                                                               17

                                                               18

                                                               19
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26
                                                               27

                                                               28
                                                                                                                                                  MAC:10460-005 4369526_1
                                                                                                               Page 3 of 3
